Judgments reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: The record discloses no evidence from which the jury could find that at the time of the accident the defendant Nowak was an employee of the plaintiff. On the contrary, the evidence is that Nowak was then acting as an employee and agent of the defendant Sewilo who thereby became legally responsible for personal injuries caused by negligent acts, if any, of such agent. There is also proof from which the jury might find negligence by the defendants Lazarus and Nowak which was the proximate cause of plaintiff’s alleged injuries. All concur. (The judgments dismissed the complaint as to two defendants in an automobile negligence action.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.